DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment and remarks submitted 11/9/2020.
Claim 1 has been amended, support is found in examples and previous claim 6.
Claim 6 has been cancelled.
Claims 1-5 and 7-12 are currently pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukio (JP 2001-338639 A, machine translation is used for rejection below) in view of Yoshikatsu (JP 04-329268, machine translation).

As to claims 1-4, 7-9, Yukio discloses a battery with negative electrode, a positive electrode [0044] and a separator between the two electrodes (applies to claim 9).  
The positive electrode comprises a double layer structure (layers 2a and 2b) which include a first positive electrode layer (2a) and a second positive electrode layer (2b) formed on the first positive electrode layer.  The first electrode layer has a different active material composition from the second layer [0013] (applies to claim 2).  The positive electrode layer is claim 8).
The first positive electrode layer (2a-closest to the current collector 1) comprises a lithium iron phosphate (LiFePO4) (applies to claim 3) [0020], binder and conductive materials [0022].
The second positive electrode layer comprises a lithium cobalt aluminum oxide (LiNixCo1-x-yAlyO2) [0021] (applies to claim 4).
Yukio discloses the positive active material but does not disclose the addition of a gas generating agent as is instantly claimed.
Yoshikatsu discloses a battery and teaches the addition of lithium carbonate to the positive active material in the amount of 0.5-15 % by weight of the positive electrode active material [0007] (applies to claims 1, 7).  The addition of the lithium carbonate prevent the rapid increase in temperature and the relatively rapid failure at higher current overcharge, the Lithium Carbonate is electrochemically decomposed by overcharge to generate carbon dioxide gas, thereby ensuring safety in overcharge [0011].
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed because the addition of the lithium carbonate would prevent the rapid increase in temperature and ensuring safety in overcharge. 
As to claim 11, modified Yukio discloses the positive active material layers and the gas generating agent as is taught above but does not explicitly state “at the overcharge voltage, a peeling-off phenomenon occurs at the interface between the first positive electrode active material layer and the positive electrode collector” however this limitation claim is drawn to a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art 
As to claims 5 and 10, modified Yukio discloses that the overcharge at a higher charging current of 3.7 A [0022]. But does not explicitly state the overcharge voltage is 4.5 volts or more (or the within the range of 4.5-6.4 volts).
However since the modified electrode of Yukio include the active material and the gas generating agent of lithium carbonate as disclosed above, the overcharge voltage would be above 4.5 V because this is inherent to the materials of the positive electrode.
 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art discloses the addition of lithium carbonate or lithium oxalate but does not disclose the amount of 30-60 wt. %.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection has been given above in light of the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727